Order entered August 18, 2015




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-14-01479-CR
                                   No. 05-14-01480-CR

                    MARCUS STEVE MCCLARITY, JR, Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee

                   On Appeal from the 265th Judicial District Court
                                 Dallas County, Texas
                   Trial Court Cause Nos. F10-56375-R, F14-56269-R

                                        ORDER
                        Before Justices Fillmore, Myers, and Evans

      Based on the Court’s opinion of this date, we DIRECT the Clerk to issue the mandates in

these appeals INSTANTER.


                                                   /s/   ROBERT M. FILLMORE
                                                         JUSTICE